Exhibit The following is a summary of amendments to the Ford Motor Company Tax-Efficient Savings Plan for Hourly Employees, effective March 19, 2008: · The default investment option will be a targeted-retirement-date fund, one of three types of investment alternatives approved as a qualified default investment under final regulations recently released by the Department of Labor.The targeted-retirement-date fund options available are a suite of Fidelity of Freedom Funds: Fidelity Freedom 2000 Fundâ Fidelity Freedom 2005 Fundâ Fidelity Freedom 2010 Fundâ Fidelity Freedom 2015 Fundâ Fidelity Freedom 2020 Fundâ Fidelity Freedom 2025 Fundâ Fidelity Freedom 2030 Fundâ Fidelity Freedom 2035 Fundâ Fidelity Freedom 2040 Fundâ Fidelity Freedom 2045 Fundâ Fidelity
